

116 HR 4205 IH: Funding Local Assistance and Recovery Efforts Act
U.S. House of Representatives
2019-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4205IN THE HOUSE OF REPRESENTATIVESAugust 23, 2019Mr. Curtis introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Secretary of Agriculture to reimburse sponsors for certain costs of emergency water
			 protection measures, and for other purposes.
	
 1.Short titleThis Act may be cited as the Funding Local Assistance and Recovery Efforts Act or the FLARE Act. 2.Emergency watershed protection reimbursementIn carrying out the Emergency Watershed Protection Program under part 624 of title 7, Code of Federal Regulations (or successor regulations), the Secretary of Agriculture shall make payments for activities specified in an agreement between the Secretary and a sponsor and undertaken by the sponsor during the period between the signing of the agreement and the release of funds pursuant to the agreement.
		